DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 9-7-21.

The application has been amended as follows: 

Amend claim 24 as follows:
An assembly line comprising: a transport device configured to transport a vehicle roof having a cutout from a painting or coating station through a chamber-type cleaning room to an adhesive applying station, wherein the painting or coating station is configured to at least partially paint or coat the vehicle roof, the chamber-type cleaning room is configured to clean adhesive surfaces of the cutout of the at least partially painted or coated vehicle roof, the chamber-type clearing room comprising a blasting device with a blasting nozzle configured to blast the vehicle roof with a solid carbon the vehicle roof and the adhesive applying station being configured to apply adhesive to the clean adhesive surfaces.

Amend claim 32 to replace –components- with “roof” and replace –are- with “is”

Amend claim 34:
An assembly line comprising: a transport device configured to transport a vehicle body from a painting or coating station through a chamber-type cleaning room to an adhesive applying station, wherein the painting or coating station is configured to at least partially paint or coat the vehicle body, the chamber-type cleaning room is configured to clean adhesive surfaces of the and the adhesive applying station being configured to apply adhesive to the clean adhesive surfaces.

Amend claim 42 to replace –components- with “body” and replace –are- with “is”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIN F BERGNER/Examiner, Art Unit 1713